WASHINGTON, Circuit Justice
(charging jury). The guarantee of the defendants extended no farther than to the sales and receipts of the money arising from them. As to Imbert’s bill, therefore, there is no pre-tence for charging the defendants with that, as it was a bill purchased by the defendants from a man in good credit, and was purchased for the purpose of a remittance, as the defendants had been directed. But the guarantee extends to Walter's bill, which was not purchased with the proceeds of the plaintiff’s goods, but was given by a purchaser of those goods instead of the money. If the defendants were bound to guar*978anty the payment of this debt when contracted, the guarantee continues, because a bill which is dishonoured, is no payment The only objection to the plaintiff’s recovery of the amount of this bill, is his neglect in not returning the bill, or giving notice of the protest, or rather, the defect of the plaintiff’s evidence in accounting for this bill. It does not appear whether Walter’s estate made any dividends; if it did, the defendants would have been entitled to come in, if the bill had be returned. This point is left to you, on the evidence.
Verdict for the plaintiff, for the amount of Walter’s bill, and interest.